DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 28 June 2022, with respect to the rejection(s) of claim(s) 21 and 28 under 35 U.S.C. 103 as being unpatentable over  Lin et al., U.S. Patent Publication No. 2019/0006194 ("Lin") in view of Tsai et al., U.S. Patent Publication No. 2019/0035759 ("Tsai") further in view of Vincent et al., U.S. Patent Publication No. 2019/0080991 ("Vincent") and U.S. Patent Publication No. 2018/0108634 ("Lu"). have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hasebe et al. US 2014/0179032 in view of Shen US 2013/0271924.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 26, 28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe et al. US 2014/0179032 in view of Shen US 2013/0271924.
Regarding claim 21, Hasebe et al. Fig. 20 discloses a microelectronic device, comprising: 
a substrate 8 having a component surface 1b and a die attach surface 1a located opposite from the component surface; 
a wire bond 2g attached to the component surface; 
a copper containing layer 5 on the die attach surface 1a, wherein the copper containing layer occupies more than 50% surface area of the die attach surface Fig. 2; and 
a die attach material 7 on the copper containing layer. 
Hasebe et al. discloses a logic and memory system in package but does not expressly disclose wherein the copper containing layer is attached to a portion of a lead frame by the die attach material. 
However, in analogous art, Shen teaches bonding pads 203 of a system in package module electrically connected to lead frame 204 by solder 208. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would attach the copper containing layer of Hasebe et al. to a lead frame as suggested by Shen for the purpose of providing a high density package assembly embedded into the opening of a PCB having a small size and not requiring mechanical parts.
Regarding claim 26, Hasebe et al. in view of Shen teaches the microelectronic device of claim 21, wherein the die attach material includes solder [0090].  
Regarding claim 28, Hasebe et al. Fig. 20 discloses a microelectronic device, comprising: 
a substrate 8 having a component surface 1b and a die attach surface 1a located opposite from the component surface; 
the component surface including an I/O pad; a solder ball attached to the component surface, the solder ball attached to a lead; a copper containing layer on the die attach surface, wherein the copper containing layer occupies more than 50% surface area of the die attach surface; and a die attach material on the copper containing layer, wherein the copper containing layer is attached to a portion of a lead frame by the die attach material.  
Regarding claim 33, Hasebe et al. in view of Shen teaches the microelectronic device of claim 28, wherein the die attach material includes solder [0090].  

Claims 22, 25, 29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe et al. US 2014/0179032 in view of Shen US 2013/0271924 as applied to claims 21 and 28 above, and further in view of Lou US 2017/0179058.
Regarding claim 22, Hasebe et al. in view of Shen teaches the microelectronic device of claim 21 but does not teach wherein the copper containing layer is 5 microns to 10 microns thick.  In analogous art, Lou Fig. 2, [0035]-[0038] teaches a conductive pillar of copper 111 on a die attach surface with a thickness less than or equal to 45 microns.  One of ordinary skill in the art would have had a reasonable expectation of success to modify Hasebe et al. and Shen because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hasebe et al. and Shen and incorporate the teachings of Lou for the purpose of forming a fine-pitch 3D flip chip bonding or 3D integrated circuit package.
Regarding claim 25, Hasebe et al. in view of Shen teaches the microelectronic device of claim 21. In analogous art, Lou Fig. 8 teaches a protective metal layer 312 between the copper containing layer 311 and a die attach material 314, the protective metal layer including at least one metal selected from the group consisting of tin, silver, and nickel [0046].  
Regarding claim 29, Hasebe et al. in view of Shen teaches the microelectronic device of claim 28 but do not teach wherein the copper containing layer is 5 microns to 10 microns thick.  In analogous art, Lou Fig. 2, [0035]-[0038] teaches a conductive pillar of copper 111 on a die attach surface with a thickness less than or equal to 45 microns.  One of ordinary skill in the art would have had a reasonable expectation of success to modify Hasebe et al. and Shen because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hasebe et al. and Shen and incorporate the teachings of Lou for the purpose of forming a fine-pitch 3D flip chip bonding or 3D integrated circuit package.
Regarding claim 32, Hasebe et al. in view of Shen teaches the microelectronic device of claim 28. In analogous art, Lou Fig. 8 teaches a protective metal layer 312 between the copper containing layer 311 and a die attach material 314, the protective metal layer including at least one metal selected from the group consisting of tin, silver, and nickel [0046].  

Claims 23, 24, 27, 30, 31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe et al. US 2014/0179032 in view of Shen US 2013/0271924 as applied to claims 21 and 28 above, and further in view of Lin et al. US 2019/0006194.
Regarding claim 23, Hasebe et al. in view of Shen teaches the microelectronic device of claim 21 but does not teach an intermediate layer between the copper containing layer and the die attach surface. In analogous art, Lin Fig. 6 [0022] teaches a microelectronic device further comprising an intermediate layer 301 between the copper containing layer 501 and the die attach surface 109.  One of ordinary skill in the art would have had a reasonable expectation of success to modify Hasebe et al. and Shen because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hasebe et al. and Shen and incorporate the teachings of Lin in order to form a seed layer for the copper containing layer.
Regarding claim 24, Hasebe et al. in view of Shen further in view of Lin teaches the microelectronic device of claim 23. Lin [0022] teaches wherein the intermediate layer includes titanium.  
Regarding claim 27, Hasebe et al. in view of Shen teaches the microelectronic device of claim 21. Lin Fig. 5 teaches wherein the copper containing layer 501 is recessed from a lateral perimeter of the die attach surface 109 in its entirety from a bottom view of the microelectronics device.
Regarding claim 30, Hasebe et al. in view of Shen teaches the microelectronic device of claim 28. Lin Fig. 6 teaches the microelectronic device further comprising an intermediate layer 301 between the copper containing layer 501 and the die attach surface 109.  
Regarding claim 31, Hasebe et al. in view of Shen teaches the microelectronic device of claim 30. Lin [0022] teaches wherein the intermediate layer includes titanium.  
Regarding claim 34, Hasebe et al. in view of Shen teaches the microelectronic device of claim 28. Lin Fig. 5 teaches wherein the copper containing layer 501 is recessed from a lateral perimeter of the die attach surface 109 in its entirety from a bottom view of the microelectronics device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898